Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings filed on 09/26/2019 and 01/18/2022 are acceptable subject to correction of the informalities indicated below.
  Reference character “1800” mentioned in Paragraph 376 and 379 is missing in drawing Fig 18
Reference character “1900” mentioned in Paragraph 379 is missing in drawing Fig 19
Reference character “2000” mentioned in Paragraph 402 and 404 is missing in drawing Fig 20
Reference character “2100” mentioned in Paragraph 404 is missing in drawing Fig 21
Fig 22 consist of an untranslated element which must be translated to English.
In order to avoid abandonment of this application, correction is required in reply to the Office action.  The correction will not be held in abeyance.
INFORMATION ON HOW TO EFFECT DRAWING CHANGES


Replacement Drawing Sheets

Drawing changes must be made by presenting replacement sheets which incorporate the desired changes and which comply with 37 CFR 1.84.  An explanation of the changes made must be presented either in the drawing amendments section, or remarks, section of the amendment paper.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  A replacement sheet must include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of the amended drawing(s) must not be labeled as “amended.”  If the changes to the drawing figure(s) are not accepted by the examiner, applicant will be notified of any required corrective action in the next Office action.  No further drawing submission will be required, unless applicant is notified.



Annotated Drawing Sheets

A marked-up copy of any amended drawing figure, including annotations indicating the changes made, may be submitted or required by the examiner.  The annotated drawing sheet(s) must be clearly labeled as “Annotated Sheet” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.

Timing of Corrections

Applicant is required to submit acceptable corrected drawings within the time period set in the Office action. See 37 CFR 1.85(a). Failure to take corrective action within the set period will result in ABANDONMENT of the application. 

If corrected drawings are required in a Notice of Allowability (PTOL-37), the new drawings MUST be filed within the THREE MONTH shortened statutory period set for reply in the “Notice of Allowability.” Extensions of time may NOT be obtained under the provisions of 37 CFR 1.136 for filing the corrected drawings after the mailing of a Notice of Allowability. 

EXAMINER’S AMENDMENT
Authorization for the examiner’s amendment was given in an interview with Patrick Lai on 02/22/22.
The application has been amended as follows:
Please Replace Claim 1 with – “(Currently amended) A speech synthesizer using artificial intelligence, comprising:
	a memory; 
a communication unit configured to receive utterance information of words uttered by a user from a terminal; and
	a processor configured to acquire a plurality of utterance intonation phrase (IP) ratios respectively corresponding to a plurality of words uttered by the user based on the utterance information, acquire a plurality of non-utterance IP ratios respectively corresponding to a plurality of unuttered words based on the utterance information and the plurality of utterance IP ratios, and generate a personalized synthesized speech model based on the plurality of utterance IP ratios and the plurality of non-utterance IP ratios, wherein the personalized synthesized speech model is a model for outputting a synthesized speech, to which reading break of words uttered by the user is applied, and is an artificial neural network based model learned by a deep learning algorithm or a machine learning algorithm,
wherein a plurality of classes indicating reading break of a word includes a first class corresponding to first reading break, a second class corresponding to second reading break greater than the first reading break and a third class corresponding to third reading break greater than the second reading break,
	wherein a minor class has a smallest count among the first to third classes, and
wherein each of the utterance IP ratios and the non-utterance IP ratios is a ratio in which a word is classified as the minor class.”

Please Replace Claim 6 with – “6.	(Currently amended) The speech synthesizer according to claim [[5]] 1, wherein the personalized synthesized speech model is a model for inferring [[the]] a probability that each word is classified as the minor class, using text data corresponding to the plurality of uttered words and the plurality of unuttered words, an IP ratio of each word, and a labeled probability of being classified as the minor class, which is labeled with each word.”

Please Replace Claim 8 with – “8.	(Currently amended) The speech synthesizer according to claim [[5]] 1, wherein, when the utterance information of the unuttered words is received, the processor is further configured to acquire the plurality of non-utterance IP ratios using the received utterance information of the unuttered words and to retrain the personalized synthesized speech model using the plurality of acquired unuttered IP ratios.”

Please Replace Claim 9 with – “9.	(Currently amended) A method of operating a speech synthesizer using artificial intelligence, the method comprising:
	receiving, via a communication unit of the speech synthesizer, utterance information of words uttered by a user from a terminal;
	acquiring, using a processor of the speech synthesizer, a plurality of utterance intonation phrase (IP) ratios respectively corresponding to a plurality of words uttered by the user based on the utterance information;

generating, using the processor of the speech synthesizer, a personalized synthesized speech model based on the plurality of utterance IP ratios and the plurality of non-utterance IP ratios, wherein the personalized synthesized speech model is a model for outputting a synthesized speech, to which reading break of words uttered by the user is applied, and is an artificial neural network based model learned by a deep learning algorithm or a machine learning algorithm, and
outputting, using the processor of the speech synthesizer, a synthesized speech based on an utterance style of the user using the generated personalized synthesized speech model,
wherein a plurality of classes indicating reading break of a word includes a first class corresponding to first reading break, a second class corresponding to second reading break greater than the first break and a third class corresponding to third reading break greater than the second break,
	wherein a minor class has a smallest count among the first to third classes, and
wherein each of the utterance IP ratios and the non-utterance IP ratios is a ratio in which a word is classified as the minor class.”

Please Replace Claim 14 with – “14.	(Currently amended) The method according to claim [[13]] 9, wherein the personalized synthesized speech model is a model for inferring a probability that each word is classified as the minor class, using text data corresponding to the plurality of uttered words and the plurality of unuttered words, an IP ratio of each word, and a labeled probability of being classified as the minor class, which is labeled with each word.”

Please Replace Claim 15 with – “15.	(Currently amended) A non-transitory computer-readable recording medium for performing a method of operating a speech synthesizer using artificial intelligence, the method comprising:
	receiving utterance information of words uttered by a user from a terminal;
	acquiring a plurality of utterance intonation phrase (IP) ratios respectively corresponding to a plurality of words uttered by the user based on the utterance information;
acquiring a plurality of non-utterance IP ratios respectively corresponding to a plurality of unuttered words based on the utterance information and the plurality of utterance IP ratios, and 
wherein the personalized synthesized speech model is a model for outputting a synthesized speech, to which reading break of words uttered by the user is applied, and is an artificial neural network based model learned by a deep learning algorithm or a machine learning algorithm,
wherein a plurality of classes indicating reading break of a word includes a first class corresponding to first reading break, a second class corresponding to second reading break greater than the first break and a third class corresponding to third reading break greater than the second break,
	wherein a minor class has a smallest count among the first to third classes, and
wherein each of the utterance IP ratios and the non-utterance IP ratios is a ratio in which a word is classified as the minor class.”

Please Cancel Claims 5 and 13.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The closest prior arts of record but not relied upon fail to disclose or fairly suggest, alone or in combination, all of the features of independent claims 1, 9 and 15. The list of close references of the analogous prior art fails to specifically teach utterance and non-utterance IP ratios’ relationship with minor class mentioned within the independent claims. 
Furthermore, the previously made rejection under 35 U.S.C. 101 and 35 U.S.C. 112(b) has been overcome in light of the amendments made to the necessary claims.
As for the double patenting rejection made previously, it has been withdrawn due to of an earlier priority date of the Instant Application than that of the Copending Application (16/598897).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEEL P. KARELIA whose telephone number is (571)272-4377. The examiner can normally be reached Monday-Friday 6:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on (571)272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEEL PIYUSHKUMAR KARELIA/Examiner, Art Unit 2659                                                                                                                                                                                                        
/PIERRE LOUIS DESIR/Supervisory Patent Examiner, Art Unit 2659